The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 05/04/2021.
4.	Claims 1-15, 17-19, and 23-25 are currently pending.
5.	Claims 1-11 and 23 have been withdrawn.
6.	Claim 12 has been amended.
7.	Claims 16 and 20-22 have been cancelled.

Drawings
8.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 120.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 12-15, 17-19, and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 12:
	Claim 12 includes the limitation “a controller directly connected to each of the first energy source, the second energy source, the one or more channels and the electric potential source for directly controlling each of the first energy source, the second energy source, the one or more channels and the electric potential source”. It is noted that nothing in the specification at the time the application was filed indicates that a controller is directly connected to these structures nor is directly controlling these structures. In fact, the written specification omits a controller altogether. To the extent that applicant may attempt to rely on the drawings, it is noted that the schematic representation of the apparatus (there are NO structural depictions of the apparatus) includes a line from the controller to these components. Therefore, the controller must be connected to these components via some line capable of transmitting signals or, in a wireless embodiment, via some type of transducer/receiver. Moreover, the specification sets forth “In other instances, well-known structures, materials, or operations are not shown or described in detail to avoid obscuring aspects of various embodiments of the invention” [0014].
Regarding claims 13-15, 17-19, and 24-25:
	Claims 13-15, 17-19, and 24-25 are rejected at least based on their dependency from claim 12.
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 12:
Claim 12 includes the limitation “a controller directly connected to each of the first energy source, the second energy source, the one or more channels and the electric potential source for directly controlling each of the first energy source, the second energy source, the one or more channels and the electric potential source”. It is unclear how a controller could possibly be directly connected and directly control these components. Specifically, with respect to the first energy source, the second energy source, and the electric potential source, such are electrical components and thus there must be an electrical connection. With respect to the one or more channels, this is a physical structure and thus, it is unclear how/what could possibly be controlled directly. This is analogous to connecting a controller to a block of wood (what could possibly be controlled unless the controller was connected to some other component to perform an action on said block – i.e. NOT directly connected and NOT directly controlling). For purposes of prosecution on the merits, the claim has been interpreted absent the limitations “directly connected” and “directly controlling” (i.e. the claim as previously presented).
 Regarding claims 13-15, 17-19, and 24-25:


Claim Rejections - 35 USC § 103
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 12-15, 17-19, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorf (US 20170125217 A1) in view of Agarwal (US 20160064231 A1) and Chen et al (US 2011/0177694).
Regarding claim 12, Dorf teaches a system for plasma processing of a substrate (plasma reactor) [fig 4 & 0041-0042], comprising: a wafer processing structure comprising: a first region (interior of 160) configured to form a first plasma (e-beam 
Dorf does not specifically disclose the controller is configured to modulate an electron energy distribution in a portion of the second plasma proximate to a surface of the substrate by varying an intensity of the electron beam introduced from the first plasma to the second plasma.
Agarwal teaches a processing apparatus with an ion beam and a remote plasma source [abstract].  Agarwal further teaches a controller (222 of Fig. 1) that has an ion energy control output (222b) to control ion energy at the surface of the workpiece via the waveform tailoring processor (214).   The control output (222b) is connected to the process region (118, as can be seen in Fig. 1) by controlling the waveform processor (214).  Agarwal teaches that the process controller has an electron beam energy control output (222a) coupled to the electron beam source [0061].  
Agarwal also teaches that controller can govern the output voltage level of the voltage supply (142) and the discharge voltage supply (140).  The controller governing 
Dorf and Agarwal are analogous art in the field of electron beam/remote plasma hybrid systems for plasma processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Dorf with the controller process of Agarwal in order to control the electron beam energy level and the chemical species and radicals in the processing region as desired [0061].  
Dorf modified by Agarwal does not specifically teach an electric potential source coupled to the first region; and a controller coupled to the electric potential source for controlling the electric potential source.
Chen teaches an electric potential source (upper power supply, 340) coupled to the first region (312) [fig 3 & 0079-0081]; and a controller (controllers, 395) coupled to the electric potential source (upper power supply, 340) for controlling the electric potential source (upper power supply, 340) [fig 3 & 0080].

	It is noted the language “an electron beam formed by the first plasma is configured to modulate one or more characteristics of the second plasma” and “the electric potential source provides a negative electric potential to one or more components of the first region to facilitate directing the electron beam into the second plasma” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 13, Dorf teaches the system of claim 12.  Dorf teaches processing chamber has a second region (remote plasma source 58) [Figure 1, Paragraph 26]. The remote plasma source is controlled independently, and is exemplarily formed by an RF generator driving a plasma source power applicator in the remote plasma source (58) [Paragraph 27].  
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The second plasma (remote plasma) is exemplarily formed by an RF generator driving a plasma source power applicator in the remote plasma source (58) [Paragraph 27].  The remote plasma is ignited in a position remote from the apparatus.  
Regarding claim 14, Dorf teaches the system of claim 12.  Dorf teaches processing chamber has a second region (remote plasma source 58) [Figure 1, Paragraph 26]. The remote plasma source is controlled independently, and is exemplarily formed by an RF generator driving a plasma source power applicator in the remote plasma source (58) [Paragraph 27].  
Although taught by the cited prior art, the claim limitations “configured to at least partially maintain the second plasma” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the 
Regarding claim 15, Dorf teaches the system of claim 12. The processing chamber has a first region (E-beam source 56) and a second region (remote plasma source 58) [Figure 1, Paragraph 26].  The remote plasma source and E-beam source are coupled to each other via the chamber (50).  Dorf teaches wherein the first energy source (the emitting electrode 110 of Fig. 4) is coupled to the first region (interior of 160) [0044].  The emitting electrode is in the E-beam source assembly, which is a more detailed view of the E-beam source shown in Fig. 1.  
Although taught by the cited prior art, the claim limitations “configured to ignite and maintain the first plasma for directing an electron beam from the first plasma into the second plasma to modulate the one or more characteristic of the second plasma” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.  
The apparatus of Dorf is capable of the claimed function because the first plasma, formed by the E-beam, is ignited between the emitting electrode (110 of Figure 4) and the electron gun body (160) [Paragraph 44].  The RF potential between the 
Regarding claim 17, Dorf teaches the system of claim 15.  Dorf further teaches that the electron gun has an outlet opening (160a of Figure 4) with a filtering grid (170) [Paragraph 41].  The electron gun corresponds to the first region, the remote plasma source (58) and the chamber (50) correspond to the second region.  The filtering grid 170 has high aspect ratio openings [Paragraph 47] that correspond to the instant claimed one or more channels are coupled between the first region and the second region.  The first region and the second region are coupled by the grid (170), as seen in figure 4.  
Although taught by the cited prior art, the claim limitations “configured to direct the electron beam from the first region to the second region” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 
Regarding claim 18, Dorf teaches the system of claim 15.  Dorf further teaches an electron gun with an outlet opening (160a of Figure 4) with a filtering grid (170) [Paragraph 41]. The filtering grid 170 has high aspect ratio openings [Paragraph 47] that correspond to the instant claimed one or more channels between the first region and the second region.  Each channel of Dorf inherently has a size that can be measured and defined, which corresponds to the instant limitation “each of the channels… has a respective size.”
Regarding claim 19, Dorf teaches the system of claim 12.  Dorf teaches a bias power generator (60 of Figure 4) electrically connected to the workpiece (54) [Paragraph 26], which is located in the chamber (50) corresponding to the instant claimed second region.  The bias generator is also illustrated as connected to an electrical ground symbol in Figure 4.   The ground is shown to be connected via the bias generator to the workpiece, which makes up a surface in the second region.  
Regarding claim 24, Dorf teaches the limitations of claim 15.  Dorf further teaches that an RF plasma discharge is ignited between the emitting electrode (110 of Fig. 3) and the electron gun body that serves as an RF return.  Dorf further teaches that independent control over the beam electron density can be achieved by adding an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Dorf to have the first energy source include an inductively coupled plasma source, because Dorf teaches that adding this source allows for independent control over beam electron density [0044].  
Regarding claim 25, Dorf teaches the limitations of claim 12.   Dorf further teaches that the remote plasma source (58 of Fig. 1), that corresponds to the instant claimed “second energy source,” can include an RF generator driving a plasma source power applicator (not shown) in the remote plasma source [0027].    The remote plasma source and chamber (58 and 50 of Fig. 4) of Dorf correspond to the instant claimed second region, and the RF generator that drives the remote plasma source is an energy source that is coupled to that region.  The second energy source of Dorf is an RF plasma source.  

Response to Arguments
16.	Applicant’s arguments, see Remarks, filed 05/04/2021, with respect to the rejection of claim(s) 12-15, 17-19 and 24-25 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that the rejection of record fails to teach or suggest the newly amended limitations drawn to “directly connected” and “directly controlling”.


Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718